DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to application and preliminary amendment filed 04/15/2020, where applicant amended claims 1-5; and claims 1-5 are currently pending.


Remarks 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display control device configured to” and “display control device is configured to” in claims 1-5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim limitations “display control device configured to” and “display control device is configured to” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification is devoid of adequate structure to perform the claimed functions.  There is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed functions.  Therefore, the specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. § 112(b) or pre-AIA  35 U.S.C. § 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hillman et al., (US 5470218) (hereinafter Hillman).

Referring to claim 1, Hillman teaches an interface device configured to be provided to a blow molding device that blow molds a preform into a hollow body, the preform being obtained by injection molding, the interface device comprising: 
a display device (monitor 70; 5:44-57, fig. 1) configured to display, on a setting screen, information for setting control conditions for a plurality of control targets (“display means, including hardware and software within processor 60 causes ; and 
a display control device (processor 60; 5:44-57, fig. 1) configured to control a display state of the setting screen (“display means, including hardware and software within processor 60 causes monitor 70 to display a series of graphical menus for adjusting and monitoring the activities of IBM machine 10”; 6:40-45, fig. 1; “injection blow molding (IBM) machine 10”; 3:61-4:13), the display control device being configured to: 
cause a main display section (section occupied by the secondary nozzle heat zone window 1050 as shown in figure 3; fig. 3) to display the information for setting the control conditions as required (“Referring to FIG. 3, there is shown the secondary nozzle heat zone window 1050 of the operator interface…Window 1050 allows the operator to access secondary nozzle data and modify its performance from one display”; 7:53-8:3, fig. 3); and 
cause a sub-display section to constantly display: status information for perceiving operational states of the control targets (“Alarm field 1038 displays alarm messages against a background field.  An alarm message is displayed whenever one or more parameters are operating outside of its prescribed alarm limits”; 6:57-7:6, figs. 2-7); and a display switching icon for causing the main display section to display operating icons of the control targets (“At the bottom of menu 1000 are several command buttons 1002-1026 and 1030-1036.  These command buttons are selected to cause monitor 70 to display further menus and submenus for monitoring and adjusting the blow molding process”; 6:47-56, figs. 2-7).  

Referring to claim 2, Hillman further teaches the interface device according to claim 1, 
wherein the sub-display section includes: 
a header section provided above the main display section (“At the top is an alarm field 1038”; 6:47-56, figs. 2 and 3); and 
a footer section provided below the main display section (“At the bottom of menu 1000 are several command buttons 1002-1026 and 1030-1036”; 6:47-56, figs. 2 and 3), and
wherein the display control device is configured to cause the header section to display the status information (“At the top is an alarm field 1038”; 6:47-56, figs. 2 and 3 ; “Alarm field 1038 displays alarm messages against a background field.  An alarm message is displayed whenever one or more parameters are operating outside of its prescribed alarm limits”; 6:57-7:6, fig. 3), and is configured to cause the footer section to display the display switching icon (“At the bottom of menu 1000 are several command buttons 1002-1026 and 1030-1036”; 6:47-56, figs. 2 and 3; These command buttons are selected to cause monitor 70 to display further menus and submenus for monitoring and adjusting the blow molding process”; 6:47-56, figs. 2 and 3).  

Referring to claim 3, Hillman further teaches the interface device according to claim 1, 
wherein the display control device is configured to cause the main display section to display control condition groups for the plurality of control targets with one screen as required (“At the left side, in region 1052, an array of buttons 1052a-1052t…At the right, near the top, region 1054 includes set point control buttons 1054a-1054t”; 8:4-14, fig. 3), the control condition groups having correlativity (“Referring to FIG. 3, there is shown the secondary nozzle heat zone window 1050 of the operator interface...so this screen is used to summarize the status of the secondary nozzle.  Window 1050 allows the operator to access secondary nozzle data and modify its performance from one display”; 7:53-8:3, fig. 3.  Examiner notes the mere fact that the control buttons are divided into different groups is said to have correlativity.)

Referring to claim 4, Hillman further teaches the interface device according to claim 1, 
wherein the display control device is configured to cause the main display section to display control condition groups for the plurality of control targets with one screen as required (“At the left side, in region 1052, an array of buttons 1052a-1052t…At the right, near the top, region 1054 includes set point control buttons 1054a-1054t”; 8:4-14, fig. 3), the control condition groups being included in a preset control group (“Referring to FIG. 3, there is shown the secondary nozzle heat zone window 1050 of the operator interface”; 7:53-8:3, fig. 3.  Examiner notes the various groups of control buttons, e.g., at least region 1052 and 1054, are included in a preset control group of “Secondary Nozzle Heat Zones” as shown in the top of the interface in figure 3.)

Regarding claim 5, the instant claim recites the blow molding device that performs the same method steps as the interface device of claim 1; therefore, the same rationale of rejection is applicable. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 9937650 (Dimmler) – discloses an operating unit for controlling an injection molding machine including a user interface.
US 7346425 (Nishizawa) – discloses a control device for controlling an injection molding machine comprising a graphical user interface having a plurality of control buttons.
US 6848895 (Konishi) – discloses a display apparatus of an injection molding machine comprising a graphical user interface having a plurality of independent display areas.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142